Citation Nr: 0002132	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision by the Philadelphia, Pennsylvania RO.

In April 1996, a hearing was held at the Philadelphia, 
Pennsylvania RO before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  This 
case was before the Board in July 1996 when it was remanded 
for additional development.


FINDING OF FACT

The veteran did not engage in combat, and the occurrence of 
claimed inservice stressors, which might lead to PTSD, is not 
established by credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the United States Navy 
from April 1969 to June 1971.  No complaints or findings of 
PTSD were noted on a January 1969 pre-enlistment examination.  
The veteran was found to be physically and mentally qualified 
for enlistment.  

Service medical records reflect that the veteran was treated 
on various occasions; no complaints or findings were recorded 
with respect to PTSD.  November 1970 service medical records 
note the veteran's complaints of depression and anxiety for 
several months and occasional nightmares.  The veteran 
reported that there were no specific precipitating 
circumstances.  He expressed concerns about not getting along 
well with his colleagues and petty officers.  He also 
expressed concerns about low quarterly numbers.  He indicated 
that he was not suicidal.  He further indicated that he did 
not wish to be discharged from the Navy.  Impression included 
adjustment reaction and anxiety.  

A January 1971 service medical record notes the veteran's 
concerns about not getting along well with others on the 
ship.  The veteran indicated that he had very few friends.  
He stated that he could not tolerate harassment; he stated 
that he performed his work satisfactorily but his supervisors 
said that he lacked initiative and did not work well.  
Diagnosis was passive-aggressive disorder, EPTE.  

During a May 1971 psychiatric examination, the veteran 
indicated that he wanted to get out of the Navy.  He 
complained that he could not get along well with the Navy, 
had never been satisfied with his job, and wanted to return 
to civilian life.  He indicated that he had been involved in 
a car accident and did not make enough money as an E-2 to 
make his payments.  The veteran stated that he had difficulty 
taking orders and dealing with the harassment he encountered 
in the Navy.  The veteran complained of feeling depressed, 
but reported no suicidal or homicidal ideation.  He reported 
a history of "continuing turmoil" prior to service.  For 
example, the veteran reported that he was arrested for 
stealing at age thirteen and placed in a "home" for two 
months.  Thereafter, he saw a psychiatrist for eight or nine 
months.  He also reported that he ran away from home four or 
five times.  Diagnosis was immature personality, rule out 
emotionally unstable personality.  It was recommended that 
the veteran receive an administrative discharge.  

On examination for separation from service in June 1971, 
diagnosis was immature personality.

The veteran's DD-214 indicates that his military occupational 
specialty was that of a deck engineer.  His awards and 
decorations include National Defense Service Medal and Navy 
Meritorious Unit Commendation.  Service personnel records 
note that the veteran received: non-judicial punishment in 
May 1970 for an unauthorized absence of one day; non-judicial 
punishment in November 1970 for an unauthorized absence of 
one hour and for being out of uniform; non-judicial 
punishment in January 1971 for an unauthorized absence of two 
days; non-judicial punishment in January 1971 for an 
unauthorized absence; and a special court martial in May 1971 
for an unauthorized absence of twenty-four days.

In April 1992, the veteran filed a claim for service 
connection for PTSD.  

During a VA special PTSD examination in June 1992, the 
veteran reported being raped within the last eight months of 
his military service.  The veteran stated that "six or 
seven" guys attacked him in the engine room of the ship.  He 
could not recall their names; he could recall some of their 
ranks but could not identify any of the alleged attackers.  
The veteran reported that following the alleged incident, he 
saw a psychiatrist but did not mention any details of the 
attack.  He also reported that he told a fellow crewman 
(described as a young black man) of the rape, but was unable 
to remember that crewman's name.  The veteran reported that, 
following service, he was in and out of jail until 1978.  He 
also reported a history of drug and alcohol abuse.  Upon 
mental status examination, the veteran was not suicidal or 
homicidal.  Insight and judgment were fair.  The veteran 
reported occasional flashbacks to the alleged incident, but 
was unable to see any faces.  The veteran also reported 
irritability, difficulty sleeping, outbursts of anger, 
difficulty concentrating, hypervigilance, and panic attacks.  
Diagnosis was PTSD related to a homosexual rape the veteran 
alleges occurred during the time he was in the Navy.

In a statement received by the RO in August 1992, the veteran 
stated that he was raped in the engine room of the U.S.S. 
Mullinax by "half a dozen or more of the sailors in [his] 
division."  He further stated that his "mind has completely 
blanked out names and even faces," but included in the 
attackers were "the 1st Class PO, a couple of 2nd Class 
POs[,] some 3rd Class POs and Firemen."  The veteran stated 
that he lived in fear until the ship made port, and then 
immediately went AWOL.  He indicated that he was found after 
twenty days and sent back to the ship.

In a statement received by the RO in April 1993, the veteran 
stated that he was attacked in the engine room by "6, 7, or 
8 guys."  He indicated that he is unable to remember their 
faces, seeing them only as "dark ghosts."  Following the 
alleged attack, the veteran indicated that he went AWOL, and 
started "smoking, drinking, doing drugs, and getting into 
trouble."

During an April 1996 Travel Board hearing, the veteran 
testified that he could not remember any of the names of the 
men who allegedly attacked him during service.  He stated 
that he saw a psychiatrist after the alleged incident, but 
did not reveal any details about being attacked.  The veteran 
further stated that he did not tell anybody in his family 
about the alleged attack.  In addition, the veteran testified 
that he sought treatment at the Rochester, New York, VA 
Medical Center (VAMC) between November 1971 and February 
1972, and received therapy from MHMR, or the Harrisburg 
Institute of Psychiatry, in 1992.

After reviewing the aforementioned evidence, the Board 
remanded the case to the RO for additional development.  
Specifically, the Board instructed the RO to obtain copies of 
treatment records from: the Rochester VAMC during the period 
November 1971 to February 1972; MHMR, or the Harrisburg 
Institute of Psychiatry, during 1992; and Dr. Leonti 
Thompson, during the period prior to February 1979.  The RO 
was also instructed to request a copy of the Social Security 
Administration's decision with respect to the veteran's claim 
for disability benefits together with copies of all medical 
records considered in arriving at that decision.

Treatment records from the Harrisburg Institute of Psychiatry 
dated in 1992 were received by the RO in November 1996.  A 
psychiatric evaluation dated in May 1992 notes that the 
veteran was seen with complaints of increased irritability.  
He stated that since 1975 he has had more difficulty getting 
along with people.  The veteran also complained of depression 
and difficulty sleeping.  The veteran reported a history of 
being physically abused by his stepfather, being raped by a 
stranger at the age of five, and being raped while in the 
Navy.  The veteran also reported a history of drug and 
alcohol abuse.  The examiner noted that the veteran was 
"seen to be a fairly unreliable historian."  Examination 
revealed psychomotor retardation and flat apathetic affect.  
The veteran denied flashbacks, nightmares, hallucinations, 
obsessions, compulsions, panic attacks, and phobias; he 
admitted mild paranoid ideation.  Insight and judgment were 
poor.  Diagnoses included: history of polysubstance abuse; 
rule out organic personality syndrome; rule out organic 
affective disorder.  A psychological evaluation dated in June 
1992 revealed no evidence of organic brain impairment.  A 
June 1992 discharge summary notes the veteran's history of 
being physically abused by his step-father while growing up, 
being raped at the age of five by a stranger, and being raped 
while in the Navy by several men.  The veteran also reported 
that he stole a gun from his stepfather's house at the age of 
thirteen.  He fired the gun at a small airplane, cause the 
plane to crash.  Discharge diagnoses included rule out major 
depression and history of polysubstance abuse.

The evidence of record shows that the RO requested treatment 
records from the Rochester VAMC on several occasions.  In a 
March 1997 response, it was noted that no treatment records 
were located at the Rochester VAMC.  In addition, it was 
noted that no treatment records were located at the Buffalo 
and Batavia VAMCs.  

The evidence of record reflects that the RO requested 
treatment records from Dr. Thompson on several occasions.  No 
response was received.

In addition, treatment records from Edgewater dated from 1993 
to 1995 note that the veteran was seen on several occasions 
with various psychiatric complaints.  No findings of PTSD 
were reported.  No further details of the alleged rape during 
military service were reported.

In a statement received by the RO in February 1997, the 
veteran indicated that the alleged rape occurred between fall 
1970 and June 1971, during his ship's return from the 
Mediterranean.  He stated that he was "attacked by five or 
six Firemen and 3rd Class Petty Officers while the 1st and 2nd 
Class Petty Officers gave orders and comments to facilitate 
the assault."  He further stated that he saw a psychiatrist 
shortly after his return to Norfolk, but "couldn't allow 
[himself] enough strength" to report the details of the 
incident.  He indicated that he only reported that he had 
been harassed and picked on.

The RO also obtained medical records relied upon by the 
Social Security Administration (SSA) in its 1992 decision in 
favor of the veteran.  Records relied upon by SSA-including 
treatment records from Harrisburg Institute-are essentially 
duplicative of evidence previously received and considered by 
the RO.  These records are negative for complaints or 
findings of PTSD.  SSA rated the veteran as disabled, with 
antisocial personality noted as his primary disability and 
substance abuse noted as his secondary disability.

The other evidence of record includes statements from the 
veteran's mother, stepsister and friends.  These statements 
all note that the veteran got into trouble, such as stealing 
his mother's car and abusing drugs and alcohol, following the 
alleged rape during service.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  The veteran has alleged on 
various occasions that he has trouble sleeping and has 
recurrent and intrusive recollections of having been sexually 
assaulted by fellow crewmembers during service.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this regard, the veteran has submitted a plausible claim 
and it is further noted that it appears that all relevant 
evidence necessary to adjudicate the claim has been obtained.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for PTSD, there must be

medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. § 3.304(f), as amended; see 64 Fed. Reg. 32807-08 
(Jun. 18, 1999).

If a veteran did not engage in combat, his own allegations 
are insufficient to establish a service stressor; rather, the 
stressor must be established by official service records or 
other credible supporting evidence.  Doran v. Brown, 6 Vet. 
App 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Nevertheless, in the recent case of Patton v. West, 12 Vet. 
App. 272 (1999), the United States Court of Appeals for 
Veterans Claims (Court) emphasized that statements contained 
in prior decisions indicating that "something more than 
medical nexus evidence is required to fulfill the requirement 
for 'credible supporting evidence'", of a claimed stressor 
and that "[a]n opinion by a mental health professional based 
on a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard 
to personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. citing Manual M21-1, Part III, 5.14c (8), 
(9).  "To that extent, the above categorical statements . . . 
are not operative."  Id.

The provisions of VA Adjudication Procedure Manual, M21-1 
cited by the Court in Patton, provide special evidentiary 
procedures for PTSD claims based on personal assault which 
were established in February 1996 in Manual M21-1, Part III,  
5.14(c) (Feb. 20, 1996).  The Court has held that these 
provisions are substantive rules that are the equivalent of 
VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

MANUAL M21-1, Part III, 5.14(c) subparagraph (8) provides 
that "[i]f the military record contains no documentation that 
a personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Such 
documentation includes testimonial statements from confidants 
such as family members or clergy, as well as evidence of 
behavioral changes to include lay statements describing 
episodes of depression, panic attacks, or anxiety without 
identifiable reasons, evidence of substance abuse, changes in 
performance evaluations, increased disregard for military and 
civilian authority, obsessive behavior, and unexplained 
social behavior changes.  Evidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.

The Court in Patton went on to note that the Manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine set forth in 38 U.S.C.A. § 5107(b) where 
the benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.

In the case at hand, it is clear that the veteran's claimed 
stressor is not related to combat, but is instead related to 
an alleged personal assault.  In this regard the record 
reveals that a June 1992 VA examination report concludes that 
the veteran has PTSD as a result of rape in service.

The primary impediment to service connection is the absence 
of a verified inservice stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's alleged inservice stressor.  It is 
pertinent to note that the veteran indicated that the exact 
date on which the stressor occurred was unknown.  In 
addition, the veteran indicated that the names of the alleged 
attackers were unknown.  The veteran stated that he did not 
tell anybody in his family about the alleged attack; he 
reported to a fellow crewman but is unable to remember the 
crewman's name.  The Board is cognizant of the fact that, for 
claims based on personal assault, there are no restrictions 
on the type of evidence which may be considered.  See Manual 
M21-1, Part III, 5.14(c) and Part VI, 7.46(c) (Feb. 20, 
1996).  Indeed, the Board remanded this case, in part, for 
the purpose of providing the veteran with an opportunity to 
submit supportive evidence.  See Patton v. West, 12 Vet. App. 
272 (1999).  However, the veteran has failed to submit such 
evidence.

In statements from the veteran's mother and stepsister, it 
was asserted that the veteran's PTSD was the result of a 
sexual assault during service.  It was further noted that the 
veteran began to exhibit behavioral problems following 
service, such as criminal behavior and drug and alcohol 
abuse.  However, the evidence of record notes that the 
veteran exhibited many of these behavioral problems prior to 
service.  For example, service medical records note that the 
veteran was arrested for stealing at the age of thirteen and 
ran away from home four or five times as a child.  Private 
treatment records note that the veteran stole a gun from his 
stepfather's house at the age of thirteen.  He fired the gun 
at a small airplane.  The Board finds that the statements of 
the veteran's mother and step-sister are not probative to 
establish or suggest that the veteran's behavior changed 
following the alleged attack in service, and do not otherwise 
tend to establish that stressor occurred during the veteran's 
service.

Under these circumstances, the Board finds that the weight of 
the credible evidence is against a finding that the alleged 
stressor occurred during service.  In the absence of such 
credible evidence of the alleged stressor, the claim for 
service connection for PTSD must be denied.  38 C.F.R. 
§ 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

